   Case 2:11-cv-00084 Document 1076-4 Filed on 04/30/21 in TXSD Page 1 of 2




Taran Dugal
taran@actionresearch.io

EDUCATION
Williams College, Williamstown, MA                                                      May 2020
Bachelor of Arts in Political Economy and Philosophy

EXPERIENCE
Action Research Partners, Brooklyn, NY                                      April 2021 – Present
Research Assistant
• Responsible for supporting monitoring teams in Texas, Michigan, New Mexico, and other
  jurisdictions by downloading, logging, and formatting data, conducting data quality review
  checks, and formatting case review samples.
• Support colleagues on a range of technical assistance and evaluation projects with the New
  York City Administration for Chlidren’s Services.

Russel H. Bostert Memorial Fellowship, Boston, MA                                  Summer 2019
Fellow
• Conducted econometric and qualitative research to study the financial and social hardships of
  first-generation immigrant families
• Surveyed ~ 50 families regarding their financial and employment status, mental health
  condition, and involvement in city-funded social welfare programs
• Analyzed data to identify empirically backed trends in regard to the effect of the immigrant
  condition on the ability to improve socioeconomic standing


Epstein & Weil LLC, New York, NY                                                   Summer 2018
Fellow
• Worked with court-involved youth and their families to identify rehabilitative programs
  aimed at preventing future involvement in the justice system
• Liaised with high-profile incarcerated clients, as well as with lawyers, judges, and probation
  officers
• Drafted, formatted, and proofread operating agreements, motions, and contract proposals

Colin and Lili Roche 1993 Fellowship, New Haven, CT                                 Winter 2018
Fellow
• Conducted field research on political refugees from the Middle East and North Africa,
  producing a report on the French social welfare system


                                               1
   Case 2:11-cv-00084 Document 1076-4 Filed on 04/30/21 in TXSD Page 2 of 2




Integrated Refugee & Immigrant Services, New Haven, CT                         Summer 2017
Intern
• Designed and implemented educational and recreational programming for refugee and
  immigrant youth


The Williams Record, Williamstown, MA                           September 2017-May 2020
Executive Editor (Previously Opinions Editor, Online Editor, Director of Communications)
• Edited articles for final publication
• Managed digital content for website and social media
• Organized editorial board meetings and facilitated communication between the executive
  board and College administration as well as liaising with potential donors


SKILLS
Computer: Stata SE, SQL, Microsoft Office
Languages: Hindi (Expert), Spanish (Intermediate)




                                             2
